Exhibit 10.2


EXECUTIVE OFFICER
ANNUAL INCENTIVE BONUS PLAN

1.     Definitions. When the following terms are used herein with initial
capital letters, they shall have the following meanings:

 

1.1     Base Salary — a specific dollar amount for each Participant as
identified in Schedule A.


 

1.2     Compensation Committee — the Management Organization and Compensation
Committee of the Board of Directors of Graco Inc.; it is intended that the
Compensation Committee will satisfy the requirements of Section 162(m) of the
Code by being comprised of two or more “outside directors.”


 

1.3     Code — the Internal Revenue Code of 1986, as it may be amended from time
to time, and any proposed, temporary or final Treasury Regulations promulgated
thereunder.


 

1.4     Company — Graco Inc., a Minnesota corporation, and any of its affiliates
that adopt the Plan.


 

1.5     Eligible Employee — the chief executive officer and any executive
officer of the Company designated by the Compensation Committee.


 

1.6     Participant — an Eligible Employee designated by the Compensation
Committee, at any time ending on or before the 90th day of each Performance
Period, as subject to the Plan.


 

1.7     Performance Period — the Company's fiscal year.


 

1.8     Plan — this Executive Officer Annual Incentive Bonus Plan.


 

1.9     Maximum Targeted Bonus Percentage — the maximum potential bonus payout
expressed as a percentage of Participant’s Base Salary as identified in Schedule
B.


 

1.10    Company Performance Target(s) — the financial growth target(s)
established by the Compensation Committee for a Performance Period and reflected
in the percentages identified in Schedule C. The Company Performance Target(s)
shall be directly and specifically tied to one or more of the following
financial measures: consolidated pre-tax earnings, net revenues, net earnings,
operating income, earnings before interest and taxes, cash flow, return on
equity, return on net assets employed or earnings per share [hereinafter
“Financial Measure(s)"]for the applicable Performance Period, all as computed in
accordance with generally accepted accounting principles as in effect from time
to time and as applied by the Company in the preparation of its financial
statements and subject to other special rules and conditions as the Compensation
Committee may establish at any time ending on or before the 90th day of the
applicable Performance Period. Any Financial Measure may be stated in absolute
terms or as compared to another company or companies. Such Financial Measures
shall constitute the sole bases upon which the Company Performance Targets shall
be based.


2.     Administration.

 

2.1     Determinations must be made prior to each Performance Period — At any
time ending on or before the 90th day of each Performance Period, the
Compensation Committee shall:


 

(a)     designate the Participants in the Plan for that Performance Period;


 

(b)     indicate the Base Pay of each Participant for the Performance Period by
amending Schedule A in writing;


 

(c)     establish Targeted Bonus Percentages for the Performance Period by
amending Schedule B in writing;


 

(d)     establish Company Performance Target(s)s for the Performance Period by
amending Schedule C in writing.


 

2.2     Certification — Following the close of each Performance Period and prior
to payment of any bonus under the Plan, the Compensation Committee must certify
in writing that the Company Performance Target(s) and all other factors upon
which a bonus is based have been attained.


 

2.3     Shareholder Approval — The material terms of the Plan shall be disclosed
to and approved by shareholders of the Company in accordance with Section 162(m)
of the Code. No bonus shall be paid under the Plan unless such shareholder
approval has been obtained.


3.     Bonus Payment

 

3.1     Maximum — Each Participant shall receive a bonus payment for each
Performance Period calculated in accordance with the formula set forth in
subparagraph 3.2 and in an amount not greater than the Participant’s Maximum
Targeted Bonus Percentage multiplied by the Participant’s Base Salary.


 

3.2     Formula — Subject to other provisions of this Plan, each Participant
shall receive a bonus payment for each Performance Period calculated as follows:


 

(a)     Each of the Company Performance Targets shall be assigned a weight
expressed as a percent of the Participant’s Maximum Targeted Bonus Percentage.


 

(b)     At the conclusion of each Performance Period, the percent of the
Participant’s Maximum Targeted Bonus Percentage achieved for each applicable
Financial Measure shall be calculated.


 

(c)     The percentages achieved by performing the calculation described in
subparagraph 3.2(b) shall be added together and this sum shall be multiplied by
the Participant’s Maximum Targeted Bonus Percentage.


 

(d)     The amount obtained by performing the calculation described in
subparagraph 3.2(c) shall be multiplied by the Participant’s Base Salary.


 

3.3     Limitations


 

(a)     No payment if Company Performance Targets not achieved — In no event
shall any Participant receive a bonus payment hereunder if the Company
Performance Targets and all other factors on which the bonus payment is based
are not achieved during the Performance Period.


 

(b)     No payment in excess of preestablished amount — No Participant shall
receive a payment under the Plan for any Performance Period in excess of One
Million Dollars ($1,000,000).


 

(c)     Pro-ration or elimination of Bonus payment — Participation in the Plan
ceases with resignation, termination, retirement, death or long-term disability.
A Participant who resigns or is terminated effective during the Performance
Period is ineligible for a bonus payment. A Participant who retires, dies or
becomes eligible for long-term disability benefits under the Company’s long-term
disability benefit plan during the Performance Period will be paid a bonus based
on a calculation performed in accordance with the provisions of subparagraph
3.2, provided, however, the Participant’s Base Salary shall be pro-rated to the
date of retirement, death or eligibility for long-term disability benefits.


4.     Time and Form of Payments; Taxability — Subject to any deferred
compensation election pursuant to any such plans of the Company, a bonus payment
shall be made to the Participant in one or more cash payments as soon as
determined by the Compensation Committee after it has certified that the Company
Performance Target(s) and all other factors upon which the bonus payment for the
Participant is based have been achieved.

 

4.1     Nontransferability — Participants and beneficiaries shall not have the
right to assign, encumber or otherwise anticipate the payments to be made under
the Plan, and the benefits provided hereunder shall not be subject to seizure
for payment of any debts or judgments against any Participant or any
beneficiary.


 

4.2     Tax Withholding — In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.


5.     Amendment and Termination — The Compensation Committee may amend the Plan
prospectively at any time and for any reason deemed sufficient by it without
notice to any person affected by the Plan and may likewise terminate or curtail
the benefits of the Plan, both with regard to persons expecting to receive
benefits hereunder in the future and persons already receiving benefits at the
time of such action, provided that no amendment to the Plan shall be effective
which would increase the maximum amount payable to a Participant under paragraph
3.3(b), which would change the Financial Measures upon which Company Performance
Targets must be based as set forth in subparagraph 1.10 of this Plan or which
would modify the requirements for eligibility under subparagraph 1.5, unless the
shareholders of the Company shall have approved such change in accordance with
the requirements of Section 162(m).

6.     Miscellaneous

 

6.1     Effective Date — January 1, 2004


 

6.2     Term of the Plan — Unless the Plan shall have been discontinued or
terminated, the Plan shall terminate on December 31, 2007. No bonus shall be
granted after the termination of the Plan; provided, however, that a payment
with respect to a Performance Period which begins before such termination may be
made thereafter. In addition, the authority of the Compensation Committee to
amend the Plan shall extend beyond the termination of the Plan.


 

6.3     Headings — Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


 

6.4     Applicability to Successors — The Plan shall be binding upon and inure
to the benefit of the Company and each Participant, the successors and assigns
of the Company, and the beneficiaries, personal representatives and heirs of
each Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest.


 

6.5     Employment Rights and Other Benefit Programs — The provisions of the
Plan shall not give any Participant any right to be retained in the employment
of the Company. In the absence of any specific agreement to the contrary, the
Plan shall not affect any right of the Company, or of any affiliate of the
Company, to terminate, with or without cause, the Participant’s employment at
any time. The Plan shall not replace any contract of employment, whether oral or
written, between the Company and any Participant, but shall be considered a
supplement thereto. The Plan is in addition to, and not in lieu of, any other
employee benefit plan or program in which any Participant may be or become
eligible to participate by reason of employment with the Company. Receipt of
benefits hereunder shall have such effect on contributions to and benefits under
such other plans or programs as the provisions of each such other plan or
program may specify.


 

6.6     No Trust or Fund Created — The Plan shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any affiliate and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company or
any affiliate pursuant to the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company or of any affiliate.


 

6.7     Governing Law — The validity, construction and effect of the Plan or any
bonus payable under the Plan shall be determined in accordance with the laws of
the State of Minnesota.


 

6.8     Severability — If any provision of the Plan is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Compensation
Committee, materially altering the purpose or intent of the Plan, such provision
shall be stricken as to such jurisdiction, and the remainder of the Plan shall
remain in full force and effect.


 

6.9     Qualified Performance-Based Compensation — All of the terms and
conditions of the Plan shall be interpreted in such a fashion as to qualify all
compensation paid hereunder as qualified performance-based compensation within
the meaning of Section 162(m) of the Code.



SCHEDULE A


BASE SALARY FOR PERFORMANCE PERIOD
BEGINNING ON                    AND ENDING ON                   



Name Base Salary       Actual paid salary for the calendar year that most
closely coincides with Company fiscal year but not in excess of $1,250,000


SCHEDULE B


TARGETED BONUS PERCENTAGE FOR PERFORMANCE PERIOD
BEGINNING ON                    AND ENDING ON                   



Name Minimum Targeted Bonus Percentage
as a Percentage of
Base Salary Maximum Targeted Bonus Percentage
as a Percentage of
Base Salary                  


SCHEDULE C


COMPANY PERFORMANCE TARGETS
FOR PERFORMANCE PERIOD
BEGINNING ON                    AND ENDING ON                   

Financial Measure(s) Company
Performance
Target(s)
Weight Minimum Company
Performance Target(s) Maximum Company
Performance Target(s)                  % $               $                
       % $               $                      